Citation Nr: 0600809	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
personality disorder.

2. Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shereen M. Marcus


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 to September 1992. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio in which the RO 
determined no new and material evidence was received 
sufficient to reopen the previously denied claim. The veteran 
requested a travel board hearing, but did not appear for her 
scheduled time in April 2005 despite notification sent to her 
last known address.

Initially, the Board notes that it has seen fit to 
recharacterize the veteran's new and material claim into two 
separate and distinct issues as outlined above. It is clear 
from the veteran's February 2001 claim that she intended to 
assert a new claim for service connection for a psychiatric 
disorder identified as bipolar disorder and manic depression. 
In her claim, she stated that her previous personality 
disorder diagnosis was a "misdiagnosis." 

Despite the fact that the March 2002 rating decision only 
identified the new and material issue, it is clear the RO 
also addressed the merits of the claim for service connection 
for a psychiatric disorder because "the veteran's service 
medical records do not show any treatment for or findings of 
any mental disorder other than a borderline personality 
disorder with features of histrionic personality disorder." 
The veteran's November 2005 statement, presented by her 
representative, makes clear that she is now appealing the 
March 2002 rating decision under two competing theories. 
Specifically, she argues that either she is entitled to a 
reopening of her personality disorder claim based on new 
evidence showing aggravation of the disorder during service 
or that she is entitled to service connection directly for 
diagnosed psychiatric disorders, to include bipolar disorder 
and manic depression. For reasons stated above, the Board has 
recharacterized the issues.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on her part.


REMAND

In her February 2001 claim, the veteran claimed entitlement 
to service connection for her mental conditions, to include 
psychiatric and personality disorders. The veteran has 
consistently alleged that witnessing her friend commit 
suicide while in service "aggravated [her] mental state and 
sent [her] into severe depression." 

Initially, the Board finds that the RO did not satisfy its 
duty-to-notify requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  
Here, the veteran was sent correspondence from the VA in June 
2001 and August 2001, but neither letter satisfies the VA's 
duty-to-assist as defined by the VCAA. No letter was sent 
adequately defining "new and material" evidence necessary 
to reopen a claim or identifying the evidence necessary to 
substantiate the personality disorder claim, the evidence 
presently of record, and her and VA's respective 
responsibilities in development of evidence. While an April 
2003 statement of the case (SOC) appears to have notified the 
veteran of the law and regulations pertaining to her claim, 
she was never sent a specific letter providing notice of the 
VCAA, as it applies to the reopening of service connection 
claims.  

Also in regard to the veteran's claim to reopen, the Board 
notes that the RO incorrectly concluded, in the May 2003 
SSOC, that, "...the argument of aggravation of the veteran's 
mental condition, which was diagnosed as personality 
disorder, is irrelevant as the law prevents compensation for 
borderline personality disorder since it is an acquired or 
developmental/congenital issue," (emphasis in original). 
While it is true that congenital or developmental defects, 
such as personality disorders, are not diseases or injuries 
for the purposes of service connection, the VA Office of 
General Counsel held that service connection may be granted 
for a congenital disorder on the basis of in-service 
aggravation. See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition. 
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  The RO's 
conclusion that aggravation cannot form the basis of 
compensation is incorrect and should be reexamined in 
assessing the materiality of the veteran's newly submitted 
evidence after full and complete compliance with the VCAA.

To date, the RO has also denied service connection for a 
psychiatric disorder on the basis that the record contains no 
evidence "that any mental disability other than her 
personality disorder was diagnosed or treated in service." 
The Board notes that the basis of the denial is in 
contradiction to the service medical records, which shows 
diagnosis and treatment for an adjustment disorder from May 
1992 to July 1992, with symptomatology noted as early as 
February 1992. 

The veteran was diagnosed with bipolar disorder and manic 
depression in March 1997, five years after her discharge from 
service. The veteran's VA outpatient treatment records since 
her time of discharge show consistent and considerable 
amounts of psychiatric treatment. The veteran has never been 
afforded a VA examination to determine whether her current 
mental illnesses are linked to any in-service injury or 
disease including, but not limited to, the death of her 
friend by suicide, her borderline personality disorder, or 
her in-service diagnosed adjustment disorder. A VA 
examination is indicated.


It is clear that relevant evidence remains outstanding.  The 
veteran routinely receives treatment at the VA facility in 
Chillicothe.  In an August 2003 statement, she requested that 
the RO obtain her more recent treatment records, yet the last 
VA records in the file are dated in August 2001 - over four 
years ago.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since the evidence is not 
currently complete.  Second, it is clear from the file that 
the veteran has been receiving disability benefits from the 
Social Security Administration (SSA) since 1997.  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, these matters are REMANDED for the following:

1. The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent. In particular, the RO 
should send the veteran and her 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims to reopen for 
service connection for a personality 
disorder, what constitutes "new and 
material" evidence, what is necessary to 
establish entitlement to the benefits 
sought, what the evidence shows, and of 
her and VA's respective responsibilities 
in claim development. The veteran should 
also be advised to submit any pertinent 
evidence in her possession. The veteran 
and her representative should be given 
the opportunity to respond.

2.  Obtain the veteran's inpatient and 
outpatient medical records from the VA 
facility in Chillicothe for any 
psychiatric or psychological treatment 
from August 2001 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4. After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, the RO should schedule 
the veteran for a psychiatric 
examination. The claims folder and a copy 
of this Remand must be made available to, 
and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate what, if 
any, psychiatric disorders the veteran 
currently has and whether any such 
disorder(s) is (are) at least as likely 
as not related to her military service.



The examiner should also provide an 
opinion as to whether the veteran's 
personality disorder was aggravated (that 
is - permanently worsened) beyond the 
natural progression of such a disorder by 
her military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided. 

5. Following the above, the RO should 
then readjudicate the two issues as 
recharacterized in this remand. If the 
benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment. 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

